             Case 2:12-cv-01282-JLR Document 644 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                              Plaintiff,              ORDER APPOINTING
                  v.                                    ASSOCIATE MONITORS
12
           CITY OF SEATTLE,
13
                                Defendant.
14

15         At the recommendation of the Monitor, Dr. Antonio M. Oftelie, the court hereby

16   APPOINTS as Associate Monitors: Mr. Matthew Barge, who is partner at 21CP

17   Solutions and a senior consultant at the Policing Project at New York University School

18   //

19   //

20   //

21   //

22   //


     ORDER - 1
            Case 2:12-cv-01282-JLR Document 644 Filed 09/14/20 Page 2 of 2



 1   of Law, and Mr. Ronald R. Ward of the Law Office of Ronald R. Ward, PLLC.

 2         Dated this 14th day of September, 2020.

 3

 4                                                   A
                                                     JAMES L. ROBART
 5
                                                     United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
